DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Baysinger on 03/09/2022.

The application has been amended as follows: 

1-10. (Canceled)
11. (Currently Amended) A saw-toothed electrode, wherein the saw-toothed electrode comprises two symmetrically arranged patterns; 
each of the two symmetrically arranged patterns comprise a rectangle and multiple isosceles trapeziums; 
a length of an upper base of each isosceles trapezium is less than that of a lower base thereof; 
the lower bases of all the isosceles trapeziums are connected to a same long side of the rectangle; and 

multiple isosceles trapeziums are symmetrically located on opposite long sides of the rectangles of the two patterns; 
equal-length legs and the upper base of the isosceles trapezium are configured to grow nanowires; and 
nanowires grown on upper bases of two isosceles trapeziums, symmetric to each other, on the opposite sides of the two patterns form bridges.  

12. (New) The saw-toothed electrode according to claim 1, wherein the saw- toothed electrode further comprises an electrode substrate, a seed layer, and a combination electrode layer; 
the seed layer is arranged on the electrode substrate; 
the combination electrode layer comprises a titanium electrode layer and a gold electrode layer; and 
the titanium electrode layer is arranged on the seed layer, and the gold electrode layer is arranged on the titanium electrode layer.  

13. (New) The saw-toothed electrode according to claim 1, wherein the length of the upper base of the isosceles trapezium is 2-10 µm, the length of the lower base of the isosceles trapezium is 5-25 µm, and the height of the isosceles trapezium is 5-25 µm; and 
the distance between center lines of two adjacent isosceles trapeziums is 5-25 µm.  



Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least: “multiple isosceles trapeziums are symmetrically located on opposite long sides of the rectangles of the two patterns; and nanowires grown on upper bases of two isosceles trapeziums, symmetric to each other, on the opposite sides of the two patterns form bridges,” as recited in claim 11.
Rust, III et al. (US 20140050969 A1, hereinafter Rust), the closest reference, discloses a saw-toothed electrode, (FIGS. 2, 9, and 18A) wherein the saw-toothed electrode comprises two symmetrically arranged patterns; 
the pattern comprises a rectangle (electrode tab 41) and multiple isosceles trapeziums; (at least backbone 51 of electrode 21 having the trapezoidal shape of FIG. 18A, see Paragraph [0048]) 
a length of an upper base of each isosceles trapezium is less than that of a lower base thereof, the lower bases of all the isosceles trapeziums are connected to a same long side of the rectangle; (See FIG. 2 and 18A, where the upper base of the trapezoidal shape is smaller than the lower base, and is attached to a same long side of the rectangle) and 
a side of the two patterns is adjacent to a second set of multiple isosceles trapezium; (See FIG. 2 and 18A, where there are multiple rectangular/trapezoid patterns adjacent to each other)
nanowires (nanowires of material layer 49) grown on upper bases of two isosceles trapeziums, symmetric to each other, on the opposite sides of the two patterns form bridges. (See FIGS. 2, 9, and 18A)  

Therefore, claim 11 is allowed, and claims 12-14 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812